Per Curiam:
We agree with the learned counsel for the appellant that the alleged libel refers to the property of the plaintiffs and not to the plaintiffs individually, and that it is, therefore, necessary to allege special damage in order to maintain the action. We are of opinion, however, that there is a sufficient allegation of special damage in the statement that the plaintiffs’ hotel property has become depreciated in value by reason of the publication. This is enough to sustain the complaint.
Goodrich, P. J., Bartlett, Woodward, Hirschberg and PIooker, JJ., concurred.
Interlocutory judgment affirmed, with costs.